Title: To Thomas Jefferson from Samuel Williams, 22 August 1823
From: Williams, Samuel
To: Jefferson, Thomas


Sir,
London,
22d Augt 1823.
I have been favoured with your Letter dated the 9 July, which was accompanied by a Remittance of £99.18.0 from Colonel Peyton, agreeably to your directions; and I have to day remitted the produce of it to Mr Thomas Appleton, of Leghorn; forwarding at the Same time Your Enclosure to that Gentleman.I am respectfully, and with great considn Sir, Your obedt Servt.S. Williams.